Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed September 30, 2020. Claims 1-17 are presented for examination. Claims 1, 8 and 11 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to continuation application PCT/CN2019/119163 which was filed November 18, 2019.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (April 27, 20201) has been received, entered into the record, and considered.
Drawings

The drawings filed September 30, 2020 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted September 30, 2020.

Abstract

The abstract filed September 30, 2020 is accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8, and 11 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no improvements to a known technology, the electronic device is not improved, it does not require a particular machine, it does not require changing an article to a different state and there are no unconventional steps.  For example, both claims 1, 8 and 11 could be directed to the conventional steps that operate a vehicle display, specifically using buttons (physical or touch buttons) to control a display. It is noted that the claimed vehicle-mounted control device equates to physical or touch buttons. It is noted that the relay data signals are signals generated by buttons. It is noted that signals generated by buttons are converted to commands to control a display therefore signal conversion circuit. The arrangement on a housing of the buttons (vehicle control device) and the display are based on design choice (on a carriage, armrest, etc.).  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perdices-Gonzalez et al (US 20210026470 A1) in view of Soh (US 10509613 B2).

As to Claims 1, 8, 13 and 15: 
Perdices-Gonzalez discloses a vehicle-mounted display control (Perdices-Gonzalez, see paragraph [0013], where Perdices-Gonzalez discloses multi-view displays may enable the display of various content to multiple users at the same time. This may help increase the relevance of the content to each user by increasing the available content. The multi-view display may render each content available and combine them using a rendering engine to generate a content package that displays different content at different angles. The implementation of the identification of users may enable users to navigate through their respective content (i.e., the content presented to each user's view) without disturbing content shown by other views of the multi-view display. For example, if a multi-view display is used within a vehicle, the driver may be presented directions using a global positioning system (GPS) for navigation and the passenger may be presented a music application for entertainment. By identifying the users and their respective interactions with the multi-view display, the users may be able to effectively navigate through their respective content ( e.g., the driver through navigation) method, comprising: receiving, by a vehicle-mounted control device (Perdices-Gonzales, see TSP input 302 in figure 3), a signal to be displayed sent by a signal source (Perdices-Gonzales, see 326, 328 and 330 in figure 3); converting, by the vehicle-mounted control device, the signal to be displayed into a relay data signal (Perdices-Gonzales, see 308 and 310 in figure 3); transmitting, by the vehicle-mounted control device (Perdices-Gonzales, see 302 in figure 3), the relay data signal  (Perdices-Gonzales, see 308 and 310 in figure 3) to a signal conversion circuit of a corresponding vehicle-mounted display assembly (Perdices-Gonzales, see 314 in figure 3); converting, by the signal conversion circuit (Perdices-Gonzales, see 322 in figure 3), the relay data signal into a display drive signal (Perdices-Gonzales, see 320 and 324 in figure 3); and outputting, by the signal conversion circuit (Perdices-Gonzales, see 322 in figure 3), the display drive signal to at least one display screen of the vehicle-mounted display assembly (Perdices-Gonzales, see 326 in figure 3), so as to drive the at least one display screen to display (Perdices-Gonzales, see paragraph [0024], where Perdices-Gonzales discloses that the rendering engine 322 generates a content package 324 to be displayed on the multi-view display. After generating the content package 324, the rendering engine sends an output 326 to the multi-view display, which presents the second user interface 318 to a user viewing the multi-view display at a first angle 328 and presents the first user interface 316 to a user viewing the multi-view display at a second angle 330); wherein the vehicle-mounted control device and the vehicle-mounted display assembly are disposed in a vehicle body including a housing (Perdices-Gonzales, see paragraph [0017], where Perdices-Gonzales discloses that the vehicle may comprise a multi-view display 104 that projects a navigation application 106 through a viewing angle 108, a music application 110 through a viewing angle 112, and a media-player application 114 through a viewing angle 116. Each of the viewing angles 108, 112, 114 may be determined to provide an optimal amount of maneuverability for each user to move around to interface the multi-view display 104. Each of the applications 106, 110, 114 may have their own corresponding user interface providing each user with a personalized interface experience. In particular embodiments, one or more of the applications 106, 110, 114 may have reduced or no user interface elements to interact with based on the viewing angle. For example, passengers in the rear of the vehicle may not have any access to the multi-view display 104 and therefore would not need any user interface elements, thus maximizing the media content 114 presented within the viewing angle 116. As noted above, each of applications 106, 110, 114 may be presented by user interfaces that overlap with each other on the physical space of multi-view display 104).
Perdices-Gonzalez does not explicitly disclose a carriage body located in the housing; the vehicle-mounted control device is located between the carriage body and the housing, and the vehicle-mounted display assembly is located in the carriage body. However in an analogous art, Soh discloses a carriage body (Soh, see 230a and 230b in figure 2) located in the housing (Soh, see 230a in figure 13); the vehicle-mounted control device (Soh, see 220 in figure 5 and 220 in figure 7B) is located between the carriage body (Soh, see 230a and 230b in figure 2) and the housing (Soh, see 230a in figure 13), and the vehicle-mounted display assembly (Soh, see 210 in figure 2) is located in the carriage body (Soh, see 230a and 230b in figure 2). It is further noted that as per claim 8, Perdices-Gonzalez differs from the claimed subject matter in that Perdices-Gonzalez does not explicitly disclose one signal output interface electrically connected to the processor. However in an analogous art, Soh discloses one signal output interface electrically connected to the processor (Soh, see Output Unit 150 electrically connected to processor 180 in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perdices-Gonzalez with Soh. One would be motivated to modify Perdices-Gonzalez by disclosing a carriage body located in the housing; the vehicle-mounted control device is located between the carriage body and the housing, and the vehicle-mounted display assembly is located in the carriage body and one signal output interface electrically connected to the processor as taught by Soh, and thereby providing  safety and convenience to a Soh, see column 1 lines 24-26).

As to Claims 2 and 11: 
Perdices-Gonzalez in view of Soh discloses the vehicle-mounted display control method according to claim 1, wherein transmitting, by the vehicle-mounted control device, the signal to be displayed that is transmitted as a relay data signal to the signal conversion circuit of the corresponding vehicle-mounted display assembly, includes: transmitting, by the vehicle-mounted control device, the relay data signal to the signal conversion circuit of the corresponding vehicle-mounted display assembly in a wired transmission manner or a wireless transmission manner (Perdices-Gonzalez, see figure 3 and paragraphs [0023] and [0024]).

As to Claim 4: 
Perdices-Gonzalez in view of Soh discloses the vehicle-mounted display control method according to claim 1, wherein the vehicle-mounted control device includes a second distribution circuit; the vehicle-mounted display control method further comprises: copying, by the second distribution circuit, the signal to be displayed into at least two signals to be displayed; and converting, by the vehicle-mounted control device, one of the at least two signals to be displayed into the relay data signal (Perdices-Gonzalez, see figure 3 and paragraphs [0023] and [0024]).

As to Claim 7: 
Perdices-Gonzalez in view of Soh discloses the vehicle-mounted display control method according to claim 1, wherein the relay data signal includes one of a high definition multimedia interface (HDMI) format signal, a digital visual interface (DVI) format signal, or a display port (DP) format signal (Perdices-Gonzalez, see paragraph [0051], where Perdices-Gonzalez discloses bus 912 includes hardware, software, or both coupling components of computer system 900 to each other. As an example and not by way of limitation, bus 912 may include an Accelerated Graphics Port (AGP) or other graphics bus). 

As to Claim 10: 
Perdices-Gonzalez in view of Soh discloses 10. The vehicle-mounted control device according to claim 8, further comprising: a second distribution circuit electrically connected to the processor and the at least one signal input interface, and configured to copy the signal to be displayed into at least two signals to be displayed, and transmit one of the at least two signals to be displayed to the processor (Perdices-Gonzalez, see figure 3 and paragraphs [0023] and [0024]). 

As to Claim 14: 
Perdices-Gonzalez in view of Soh discloses the vehicle-mounted display system according to claim 13, further comprising a power management module; wherein the power management module is electrically connected to the at least one vehicle-mounted control device and the at least one vehicle-mounted display assembly (Soh, see power supply 190 in figure 1). 

As to Claim 16: 
Perdices-Gonzalez in view of Soh discloses the vehicle according to claim 15, further comprising a connecting line; wherein a vehicle-mounted display assembly is electrically connected to a corresponding vehicle-mounted control device through the connecting line, and at least part of the connecting line is located between the carriage body and the housing (Soh, see 230a and 230b in figure 2 and column 21 lines 23-31, where Soh discloses that the controller 180 may control the second display 220 to be moved along the guide 230 such that the spaced distance is within the predetermined distance. In detail, the control device 100 for the vehicle may further include a moving member allowing the second display 220 to be moved along the guide 230. The controller 180 can control the second display 220 to be moved using the moving member. When the second display 220 is moved, the second display 220 may be powered on). 

As to Claim 17: 
Perdices-Gonzalez in view of Soh discloses the vehicle according to claim 15, further comprising at least one armrest; wherein the at least one armrest is disposed in the carriage body; at least one vehicle-mounted display assembly of the vehicle-mounted display system is disposed on a corresponding armrest of the at least one armrest; in a case where the vehicle-mounted display assembly is electrically connected to the corresponding vehicle-mounted control device through the connecting line, at least part of the connecting line is located in the armrest corresponding to the vehicle-mounted display assembly; or at least part of the connecting line is located between the carriage body and the housing, or at least part of the connecting line is located in the armrest corresponding to the vehicle-mounted display assembly and at least part of the connecting line is located between the carriage body and the housing (Soh, figures 3A and 3B, it is noted that figures 3A 3B show electronics of guide, displays and connections under an armrest).

Allowable Subject Matter
Claims 3, 5, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Wunderlich (US 10410319 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624